Citation Nr: 1701007	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-34 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) prior to February 16, 2015. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to February 16, 2015.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.

These matters come before the Board of Veterans' Appeals Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent evaluation for PTSD.  

During the pendency of the appeal, the RO increased the Veteran's PTSD rating to 50 percent effective March 3, 2008, and 100 percent effective February 16, 2015.  The assignment of a 100 percent disability rating is a full grant of the Veteran's claim for an increased rating effective February 16, 2015.  Therefore, that portion   of the appeal is no longer before the Board, and the issue has been amended accordingly.  As the TDIU claim was raised in the context of the claim for increase for PTSD, that claim remains pending for the period prior to February 16, 2015.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in March 2010.  A transcript of that hearing is of record.

This case was previously before the Board in October 2010 and June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records indicate that  the Veteran received vocational rehabilitation.  While the Veteran submitted excerpts of various vocational rehabilitation documents in May 13, 2015, his complete vocational rehabilitation folder is not in the claims file.  Additionally, VA treatment records dated July 30, 2009, October 10, 2013, September 30, 2014, and July 14, 2015 indicated that non-VA treatment records and VA fee basis records had been scanned into VistA imaging.  However, the referenced records have not been associated with the claims file.  VA treatment records also indicate that the Veteran has received treatment at the Tampa, Jefferson County, and St. Petersburg Vet Centers.  Nevertheless, treatment records from these facilities have not been obtained.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeals, on remand the records must be associated with the electronic claims file.  

Additionally, the record suggests that the Veteran receives ongoing VA treatment.  As such records may contain retrospective opinions regarding the severity of the Veteran's PTSD or his employability, on remand any updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the June 2014 remand directed that the Veteran be requested to complete a VA Form 21-8940 regarding his employment and earning history.  The Veteran submitted completed VA Forms 21-8940 in August 2014, October 2014, April 2015, and provided additional employment information in February 2015 and June 2016 correspondences.  He indicated he had previously been employed by Macy's, Blue Linx, Covenant Transportation, Caney Creek Construction Company, Masco Contractor Service, Lone Oak Trucking, and the Department of Defense.  To     date, the RO did not request employment information from Macy's, Caney Creek Construction Company, Masco Contractor Service, Lone Oak Trucking, or the Department of Defense.  Additionally, VA only made one request to Covenant transportation and information from that employer has not been obtained.  In      light of the above, additional efforts are required to obtain information from the Veteran's identified prior employers.  38 U.S.C.A. § 5103A (2)(B) (West 2014) (stating reasonable efforts requires VA to make at least two requests for private records unless the first requests makes it evident that further requests would be futile).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from April 14, 2016 to present, as well as the VistA Imaging records referenced in the July 30, 2009, October 10, 2013, September 30, 2014, and July 14, 2015 VA treatment records, and associate them with the claims file.  If the records are     not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Undertake all necessary actions to obtain the Veteran's records from the Tampa, Jefferson County, and St. Petersburg Vet Centers, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified. 

4.  Request employment information from the employers (other than Blue Linx) identified on his April 2014, October 2014, and April 2015 VA Forms 21-4192, and    in his February 2015 and June 2016 correspondence.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

